United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0310
Issued: October 13, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 8, 2015 appellant filed a timely appeal from a September 21, 2015
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than
one year has elapsed from September 24, 2007,1 the date of the most recent OWCP merit
decision, to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of
this case.3

1

For adverse final OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file an
appeal with the Board. See 20 C.F.R. § 501.3(d)(2) (2008).
2
3

5 U.S.C. § 8101 et seq.

Together with her appeal request, appellant submitted a timely request for oral argument pursuant to 20 C.F.R.
§ 501.5(b). By order dated June 7, 2016, the Board exercised its discretion and denied the request as appellant’s
arguments on appeal could be adequately addressed in a decision based on a review of the case as submitted on the
record. Order Denying Request for Oral Argument, Docket No. 16-0310 (issued June 7, 2016).

ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely.
On appeal appellant argues the merits of her case.
FACTUAL HISTORY
On July 25, 2007 appellant, a 40-year-old program analyst, filed a traumatic injury claim
(Form CA-1), alleging injuries to her neck and lower back on July 11, 2007 as a result of being
struck by another vehicle on her driver’s side front tire while exiting a federal building parking
lot.
By decision dated September 24, 2007, OWCP denied appellant’s claim finding that she
failed to establish that the accident occurred in the performance of her regular or specially
assigned duties.
In an appeal request form dated August 7, 2015 and postmarked August 20, 2015,
appellant requested a telephonic oral hearing before a hearing representative of the Branch of
Hearings and Review.
By decision dated September 21, 2015, OWCP denied the request for an oral hearing
finding that appellant’s request was untimely because it was not made within 30 days of its
September 24, 2007 decision. It further indicated that it had exercised its discretion and further
denied the request for the reason that the relevant issue of the case could be addressed by
requesting reconsideration and submitting evidence not previously considered by OWCP.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides: “Before review under section 8128(a) of this title
[relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [his] claim before a representative of the
Secretary.”4
Section 10.615 of Title 20 of the Code of Federal Regulations provides, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”5 The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.6 OWCP has discretion, however, to grant or

4

5 U.S.C. § 8124(b)(1).

5

20 C.F.R. § 10.615.

6

Id. at § 10.616.

2

deny a request that is made after this 30-day period.7 In such a case, it will determine whether to
grant a discretionary hearing and, if not, will so advise the claimant with reasons.8
ANALYSIS
Appellant had 30-calendar days from OWCP’s September 24, 2007 decision to request an
oral hearing. She filed a request for an oral hearing postmarked August 20, 2015, which was
more than 30 days after OWCP issued its September 24, 2007 decision.9 Section 8124(b)(1) is
unequivocal on the time limitation for requesting a hearing.10 For this reason, the Board finds
that the request was untimely. Because the application was untimely filed, appellant was not
entitled to an oral hearing as a matter of right under section 8124(b)(1) of FECA.
Exercising its discretion to grant an oral hearing, OWCP denied appellant’s request
finding that she could equally address any issues in her case by requesting reconsideration with
OWCP. Because reconsideration exists as an alternative appeal right to address the issues raised
by OWCP’s September 24, 2007 decision, the Board finds that OWCP did not abuse its
discretion in denying appellant’s untimely request for an oral hearing.11
On appeal appellant argues the merits of her case. The Board noted above that it only has
jurisdiction over OWCP’s September 21, 2015 nonmerit decision which denied her request for
an oral hearing and therefore is precluded from conducting a merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely.

7

See G.W., Docket No. 10-782 (issued April 23, 2010).

8

Id.

9

Under OWCP regulations and procedures, the timeliness of a request for a hearing is determined on the basis of
the postmark of the envelope containing the request. Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings
and Reviews of the Written Record, Chapter 2.1601.4(a) (October 2011).
10

See William F. Osborne, 46 ECAB 198 (1994).

11

See Gerard F. Workinger, 56 ECAB 259 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the September 21, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 13, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

